DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 09/09/21 is acknowledged and papers submitted have been placed in the records.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/21 was received by the Examiner before the issuance/mailing date of the allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-7, the prior art discloses a die assembly as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious 
Re claims 8-14, the prior art discloses a method of manufacturing a die assembly as generally recited in independent claim 8 (see for example previous claim 8 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method wherein a surface of at least one of the first metal lines (the Examiner notes here that it is metal lines as conventionally known in the art and as distinct from conductive or metal vias, and this is valid for wherever metal lines are recited in the claim) exposed through the first ILD layer is coplanar with a first surface of the first ILD layer; a  surface of at least one of the second metal lines exposed through the second ILD layer is coplanar with a second surface of the second ILD layer, wherein the second surface of the second ILD layer faces the first surface of the first ILD layer; forming a second re-routing layer aligned with the first re-routing layer and in contact with the at least one of the second metal lines exposed through the second ILD layer; bonding the first re-routing layer and the second re-routing layer to form a first redistribution layer; forming at least one first plug penetrating through the second substrate and contacting the at least one of the second metal lines in the second ILD layer; forming a third re-routing layer contacting the first plug; providing a third die comprising a third substrate, a third inter-layer dielectric (ILD) layer disposed on the third substrate, and a plurality of third metal lines disposed in the third ILD layer and over the third substrate; forming a fourth re-routing layer aligned with the third re-routing layer and in contact with at least one of the third metal lines exposed through the third ILD layer; and bonding the third re-routing layer to the fourth re-routing layer to form a second redistribution layer, wherein the first redistribution layer is directly in contact with the surface of the at least one of the first metal lines and the surface of the at least one of the second metal lines.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899